Citation Nr: 0722776	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  95-09 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Evaluation of pes planus with heel spurs, hallux 
abductovalgus and plantar fasciitis, currently rated as 30 
percent disabling. 

2.  Evaluation of neuralgia of the left medial calcaneal 
nerve, rated as non-compensably disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served from September 1966 to August 1969.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A personal hearing was conducted in June 2006.  However, due 
to background noise, the complete hearing was not recordable.  
The veteran ahs requested another hearing.  Accordingly, the 
case is remanded to the AOJ for the following:

The AOJ should schedule a Travel Board 
Hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


